DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The examiner will consider information which has been considered by the Office in a parent application when examining a continuation application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.
Drawings
The drawings are accepted.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 35 on page 11 recites, “first conductive layer 131b” and “second conductive layer 132b”, but should recite “first conductive resin layer 131b” and “second conductive resin layer 132b” (see, e.g., paragraph 38 on page 12). Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8-19 are objected to because of the following informalities: 
Claim 10 line 3, “tacked” should be, “stacked”.
Claim 10 line 4, “the other side surface” should be, “an other side surface” or “another side surface”, or similar language”.
Claim 10 line 15, “phase.” should be, “phase,” with a comma.
Claim 12 line 4, “the distribution ratio of the phosphoric acid-based second phase in the area of overlap” should be, “a distribution ratio of a phosphoric acid-based second phase in the area of overlap” (see and compare claim 4). 
The following claims are not dependent upon a claim that sets forth cover regions and sets forth a phosphoric acid-based second phase in the cover region (e.g., see claim 7). 
Claims 8, 9, and 19, “the phosphoric acid-based second phase in the cover regions” should each recite, “a phosphoric acid-based second phase in cover regions” or similar language, or should include the limitations of claim 7.
The remaining objected to claims are objected to by reason of their dependency upon objected-to independent claim 11. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10, 13, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 13 of U.S. Patent No. 10,699,848 (hereinafter ‘848). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1 and 5, ‘848 claims the limitations of claims 1 and 5 in ‘848 claims 1 and 4.
Regarding claims 10, 13, 15, and 17, ‘848 claims the limitations of claims 10, 13, 15, and 17 in ‘848 claims 9 and 13.

Claims 1, 4-5, 7, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 11 of U.S. Patent No. 10,930,440 (hereinafter ‘440). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1 and 4-5, ‘440 claims the limitations of claims 1 and 4-5 in ‘440 claims 1 and 4 and in claims 1, 6, and 11.
Regarding claim 7, ‘440 claims the limitations of claim 7 in ‘440 claims 1, 6, and 11.
Regarding claims 10 and 13, ‘440 claims the limitations of claims 10 and 13 in ‘440 claims 1, 6, and 11.

Claims 1, 5, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 15 of U.S. Patent No. 10,510,490 (hereinafter ‘490). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1 and 5, ‘490 claims the limitations of claims 1 and 5 in ‘490 claims 1 and 5.
Regarding claims 10 and 13, ‘490 claims the limitations of claims 10 and 13 in ‘490 claims 10 and 15.
Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 11-12, 14, 16, and 18-19 would be allowable if rewritten to overcome the objections set forth above and include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210179494 (see, e.g., Abstract); US 20210050154 (see, e.g., paragraph 68); and US 20210050155 (see, e.g., paragraph 81). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848